FILED
                             NOT FOR PUBLICATION                            MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT ANTHONY WINTERS,                           No. 10-15667

               Plaintiff - Appellant,             D.C. No. 1:08-cv-01681-LJO-DLB

  v.
                                                  MEMORANDUM *
SUSAN HUBBARD, Director of CDCR;
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       California state prisoner Robert Anthony Winters appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to obey

a court order. We have jurisdiction under 28 U.S.C. § 1291. We review for an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), and

we affirm.

      The district court did not abuse its discretion in dismissing Winters’s action

after twice providing notice, an opportunity to amend, and a warning that failure to

amend or provide notice of his desire to proceed with the claims that survived

screening would lead to dismissal. See id. at 1261 (district court did not abuse its

discretion in dismissing for failure to obey a court order where litigation had lasted

a year and a half and district court had provided plaintiff with opportunities to

amend, instructions, and notice of potential dismissal for failure to obey the order);

see also Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065 (9th Cir. 2004)

(plaintiff’s failure to amend complaint or notify court of intent to stand on

unamended complaint justifies dismissal under Fed. R. Civ. P. 41(b)).

      Winters’s remaining contentions are unpersuasive.

      Winters’s emergency motion, filed on July 8, 2010, is construed as a motion

to supplement the opening brief and to supplement the record on appeal, and is

denied.

      AFFIRMED.




                                           2                                    10-15667